SUMNER, J.
Ronald J. Rainnie has brought a petition for divorce against his wife, alleging that she has been guilty of extreme cruelty. The wife, Loretta D. Rainnie, has brought a cross *192petition for divorce against her husband, also alleging extreme cruelty.
For petitioner: James H. Rickard.
For respondent: John R. Higgins.
Roth parties testified as to the alleged cruelty on the part of the other party. The husband was corroborated to some extent. The wife’s testimony was practically unsupported.
The husband .testified to a number of incidents where his wife manifested great anger, screamed and struck him; also to many instances where his wife, either actually or inferentially, accused him of unfaithfulness and misconduct with other women.
The wife testified to a number of times when the husband struck her and called her names.
The husband impressed the Court as a frank witness and one who was endeavoring to tell the truth, although at times partisan to some extent. The wife cried two or three times while on the witness stand and did not impress the Court favorably.
The Court is satisfied from'the testimony that the wife was possessed of a very jealous and suspicious disposition ; that on occasions she became very angry, went into hysterics, screamed, and saw things in a very much distorted light.
The Court denies the petition of Loretta IX Rainnie and grants the petition of Ronald J. Rainnie, and awards the custody of Ronald Frederick Rain-nie to the father and the custody of Audrey Joan Rainnie to the mother.